MEMORANDUM **
Nevada state prisoner Julio Cesar Navas appeals from the district court’s judgment dismissing his 42 U.S.C. § 1983 claim pursuant to 28 U.S.C. § 1915(e).
We review de novo dismissals for failure to state a claim under the screening provisions of the Prison Litigation Reform Act, 28 U.S.C. § 1915A. See Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000). A review of the record and the appellant’s response to this court’s order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982).
Accordingly, we summarily affirm the district comb’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.